Citation Nr: 1828577	
Decision Date: 05/10/18    Archive Date: 05/18/18

DOCKET NO.  14-42 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to an initial compensable rating for headaches. 

2. Entitlement to an initial compensable rating for traumatic brain injury (TBI).

3. Entitlement to an initial rating in excess of 10 percent prior to December 20, 2013; to a rating in excess of 30 percent from December 20, 2013, to August 28, 2016; and in excess of 50 percent beginning August 29, 2016, for posttraumatic stress disorder (PTSD) with major depressive disorder (MDD). 


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

Mariah N. Sim, Associate Counsel


INTRODUCTION

The Veteran had active military service from December 1984 to December 1988 and from April 2002 to April 2013, to include service in Southwest Asia. The Veteran's decorations for his active service include a Combat Action Ribbon. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington. 

In connection with this appeal, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in February 2018 and accepted that hearing in lieu of an in-person hearing before a member of the Board.  A transcript of that hearing has been associated with the claims file. 


FINDINGS OF FACT

1. The evidence of record throughout the appeal period does not demonstrate that the Veteran's headaches more closely approximate migraine headaches with characteristic prostrating attacks averaging one in two months over the last several months; rather, the evidence demonstrates the severity of his headaches is less than that.

2.  The Veteran's TBI is not manifested by any residuals.

3. For the period prior to December 20, 2013, the occupational and social impairment from the Veteran's PTSD with MDD has been manifested by mild or transient symptoms with decreased work efficiency and inability to perform occupational tasks only during periods of signifcant stress.

4. For the period from December 20, 2013, to August 28, 2016, the occupational and social impairment from the Veteran's PTSD with MDD has been manifested occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

5. For the period after August 29, 2016, the occupational and social impairment from the Veteran's PTSD with MDD has been manifested by reduced reliability and productivity.


CONCLUSIONS OF LAW

1. The criteria for an initial compensable rating for headaches have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8100 (2017).  

2.  The criteria for an initial compensable rating for TBI have not been met.  38 U.S.C. § 1155, 5107 (2012); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8045 (2017).

3.  The criteria for an initial rating in excess of 10 percent for PTSD with MDD have not been met prior to December 20, 2013.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Codes 9411, 9434, 9440 (2017).

4.  The criteria for a rating in excess of 30 percent for PTSD with MDD have not been me for the period prior from December 20, 2013, to August 28, 2016.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Codes 9411, 9434, 9440 (2017).

5.  The criteria for a rating in excess of 50 percent for PTSD with MDD have not been met for the period beginning August 29, 2016.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Codes 9411, 9434, 9440 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating for Headaches

The Veteran filed his claim of service connection for headaches, in July 2012, prior to his discharge from service.  His headache disability has been evaluated as noncompensable throughout the appeal period; that evaluation has been assigned under 38 C.F.R. § 4.124a, Diagnostic Code 8100.  The Veteran contends that his service-connected headaches are worse than contemplated by the currently assigned rating.

The Veteran's service treatment records do not document any treatment for headaches.  However, at the Veteran's physical evaluation board (PEB) proceedings, the Veteran reported an onset of headaches in 1999 with an increase in frequency following his 2007 deployment.  The headaches were noted to be separate and distinct from the Veteran's TBI, evidenced by exacerbating symptomatology related to stress, indicating the headaches were not related to the Veteran's TBI.  He reported that the headaches occurred 2 to 4 times weekly, lasting 6 to 12 hours, and rated them 4 to 6 out of 10 pain intensity.  He denied migraine symptoms.  He reported the use of caffeine and medication to alleviate the symptoms.  It was noted that trigger points for headache in the neck and face were identified in a TBI VA examination. 

The Veteran was afforded a general medical VA examination in April 2012.  During that time, the Veteran reported headache symptomatology that included difficulty with sleep; difficulties with concentration; irritability; migraine type features with nausea; at a frequency of 2 to 4 times weekly, lasting 6 to 12 hours.  He noted occasional nausea but stated he had a stomach condition and could not determine if the nausea was as a result of his headaches or his stomach.  He denied vomitus, auras, photophobia, phonophobia, dizziness, and neurologic changes.  He denied having incapacitating headaches.  He reported the headaches were aggravated or triggered by stress, neck pain, temperature changes, and bruxism.  A diagnosis of muscle tension headaches, not secondary to his TBI was assigned.  The examiner opined the Veteran's headaches pre-existed his active service, but that they were aggravated during active service. 

The Veteran was afforded a VA examination for his headaches in November 2017.  During that examination, the Veteran reported that the headaches were more on the left side, and in the occipital region.  He reported that his headaches did not respond well to Tylenol, but that they responded well to Toradol.  He endorsed nausea and sensitivity to light.  He stated that he slept in a dark room to alleviate headache symptomatology, but that the naps did not alleviate the headaches as well as they did in the past.  He stated he felt constant head pain that was localized to one side of the head.  He denied prostrating attacks of migraines or non-migraine headache pain.  Upon physical examination, the examiner did not find any other pertinent physical findings, complications, conditions, or signs or symptoms related to the Veteran's headaches.  No scars were found.  The examiner noted that there was no change in the headache frequency or intensity in the previous several years, but did note the Veteran's complaint that sleeping no longer resolved headache symptomatology. 

The Veteran also underwent a VA traumatic brain injury (TBI) examination in November 2017.  During that examination, the Veteran reported he did not experience headaches attributable to a TBI.

At a February 2018 Board hearing, the Veteran testified that his headaches had increased in severity in the previous 2 to 3 years, and that they had moved to the back of his head and neck.  He stated that the headache pain banded in front of his ears, across his head, and behind his eyes.  He testified that they had increased in frequency, to approximately 3 to 4 per week.  He testified the use of over-the-counter medications to treat the symptoms.  He testified that the headaches required him to be in a dark room, and affected his relationships due to affecting his mood.  He denied changes in vision during his headaches.  He stated that the headache symptomatology testified to at his February 2018 Board hearing was accurately reported at his November 2017 VA examination. 

A review of the record shows that the Veteran receives periodic treatment for various disabilities at the VA Medical Center and from private providers.  However, there is no indication from the record that the Veteran has reported symptoms of headaches to his treatment providers that are worse than those reported at his VA examinations, or at his Board hearing.  

The Board finds that the Veteran is not entitled to an initial compensable rating for his headaches.  As noted at the Veteran's VA examinations and February 2018 Board hearing, the Veteran's headaches are not shown to be prostrating in nature.  The Veteran's headaches, while they may occur as many as 4 times a week, generally do not have any other symptoms associated with them other than headache pain.  At best, his headaches had a minor impact on his ability to function occupationally during the appeal period.  The Veteran's own lay statements indicate that he continues to work despite the headache pain, and at worst, he has go into a dark room and take a nap during a headache attack.  The VA examiners stated that the Veteran's headaches were non-prostrating in nature.  Thus, based on a review of the claims file, the Board cannot find that the evidence of record more closely approximates to migraine headaches with characteristic prostrating attacks averaging one in two months over the last several months; the severity of the Veteran's headaches is less than that and therefore does not commensurate to a compensable rating at this time.  38 C.F.R. § 4.124a, Diagnostic Code 8100 (2017).

Consideration has been given to assigning staged ratings.  However, at no time during the period in question has the disability warranted a higher schedular rating than that assigned.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C. § 5107(b) (2012); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

Increased Rating for TBI

The Veteran filed his claim of service connection for TBI, in July 2012, prior to his discharge from service.  His TBI disability has been evaluated as noncompensable throughout the appeal period; that evaluation has been assigned under 38 C.F.R. § 4.124a, Diagnostic Code 8045.  The Veteran contends that his service-connected TBI is worse than contemplated by the currently assigned rating.

The Veteran was afforded a general medical VA examination in April 2012.  During that examination, the Veteran reported two TBI events, one of which included 30 to 40 minutes of posttraumatic amnesia.  The Veteran's neurological deficits reported included headaches at a frequency of 2 to 4 times weekly; difficulty with sleep; difficulty with concentration; dysphagia; numbness; decreased sensation; tingling in the bilateral feet; cognitive deficits; memory problems with an onset between November 2007 and May 2008; fatigue after sleep, that had since resolved after treatment for sleep apnea; and insomnia with an onset after return from deployment.  He denied vertigo.  He endorsed occasional difficulties with orthostasis postural hypotension lightheaded dizziness symptoms.  

On physical examination, the Veteran underwent a magnetic resonance imaging scan (MRI) of the brain that noted a tiny isolated left parietal periventricular white matter hyperintensity without evidence of any other abnormalities; and the Veteran's fiber tracking was normal without evidence of any TBI event.  The Veteran denied any difficulties with autonomic dysfunction and endocrine dysfunction.  The Veteran denied pain syndrome related to TBI.  The Veteran was assessed for cognitive effects from a TBI, and no such effects were found.  The examiner noted that the Veteran's headaches were not temporally related to the TBI events, and thus not attributable to TBI.  The examiner noted that the Veteran's cognitive deficits had an onset that was not temporally related to the TBI events, and thus not attributable to TBI.  The examiner noted that the Veteran's reported dizziness or lightheadedness were not noted on previous neurology treatment records from November 2010, January 2011, and March 2011, and thus not related to any TBI event.  The examiner addressed the Veteran's reported difficulty with word finding, and noted that the Veteran's November 2011 neurology noted no speech difficulties were reported; therefore, the speech difficulties reported were not temporally related or due to any TBI event.  The Veteran was not shown to have seizures, blackouts, apraxia, or bladder dysfunction.  The examiner assigned a diagnosis of traumatic brain injuries with memory loss, but without residuals.  Thus, the examiner opined the Veteran's reported difficulties and symptomatology were a result of his acquired psychiatric disorder, and not of TBI.  

In an August 2012 VA examination addendum for the Veteran's April 2012 VA examination, the examiner noted that the Veteran was assessed for cognitive effects from a TBI, and no such effects were found.  Rather, the difficulties were noted to be a result of the Veteran's acquired psychiatric disorder, and that the Veteran's concentration challenges were a symptom of the Veteran's anxiety and depression. 

At the Veteran's PEB proceedings, it was noted that the Veteran's TBI showed no objective finding to support a cognitive disorder.  

A December 2013 neuropsychological assessment report indicates that the Veteran was referred to document neurobehavioral status and determine treatment planning.  At that time, the Veteran reported he had a horrible memory, resulting in increased difficulty with participation in a VA vocational rehabilitation program.  He reported difficulty with reading comprehension, struggling to find answers, and occasionally experiencing increased word-finding difficulties.  He stated his cognitive problems had increased over the previous 6 months, without any known exacerbating circumstances.  He also reported flash anger episodes, fatigue, and headache pain.  He reported he had undergone therapy for his cognitive difficulties.  The treating providers for his cognitive difficulty noted a decrease in cognitive ability, but that the scores likely represented an underestimate of the Veteran's true cognitive abilities.  He reported inappropriate social responses, specifically he reported inappropriate hysterical laughter. 

The neuropsychological assessment test results indicated that the Veteran performed within expected limits on all formal effort measures administered, suggesting that the findings were valid and an accurate assessment of the Veteran's disability.  The Veteran performed in the high-average range, and performed at or above expected limits in all domains of functioning which demonstrated superior learning and memory abilities in both visual and verbal modalities along with high-average word-reading skills.  The Veteran's more than adequate performance strongly ruled out the possibility of ongoing cognitive difficulties likely associated with an underlying neurologic vulnerability.  The Veteran performed slightly below expectation on tasks assessing psychomotor processing speed.  Thus, the treatment provider determined that some mild difficulties may be associated with subtle cognitive processing slowing, that may be attributable to the Veteran's sleep apnea treatment, but may also inference cognitive difficulties generated by ongoing mood or anxiety difficulties.  The Veteran was noted to have a high degree of cognitive ability that remained intact.  In sum, the treatment provider determined the Veteran to have testing results consistent with high level intellectual and cognitive abilities, despite the Veteran's self-reporting of cognitive dysfunction.  Thus, the treatment provider opined that the Veteran's cognitive complaints were more accurately related to underlying anxiety based etiology and avoidance of that pathology, and not related to his TBI.  

The Veteran was afforded a VA examination for his TBI in November 2017.  During that examination, the Veteran consistently reported two TBI events as described at his April 2012 VA examination, one of which included 30 to 40 minutes of posttraumatic amnesia.  Upon assessment of facets of TBI related cognitive impairment and subjective symptoms of TBI, no response was provided for memory, attention, concentration, executive functions; judgment; social interaction; orientation; visual spatial orientation; or neurobehavioral effects.  The Veteran was noted to have normal motor activity, normal communication, and normal consciousness.  The Veteran did not have any subjective symptoms or any mental, physical, or neurological conditions or residuals attributable to a TBI (such as migraine headaches or Meniere's disease).  No other pertinent physical findings, scars, complications, conditions, signs, or symptoms were found.  The examiner determined the Veteran's TBI did not have any functional impact on his ability to work.  The examiner opined that the Veteran's neurological effects of TBI were stable.  

A review of the record shows that the Veteran receives periodic treatment for various disabilities at the VA Medical Center and from private providers.  However, there is no indication from the record that the Veteran has reported symptoms of TBI to his treatment providers that are worse than those reported at his VA examinations.  

The Board finds that the Veteran is not entitled to an initial compensable rating for his service-connected TBI.  There is no indication from the evidence of record that the Veteran experiences residuals because of his TBI events during active service.  In fact, the Veteran's reported neurological symptomatology has been determined not to be related to TBI, but rather related to another service-connected disability, which is discussed below.  Therefore, with consideration of all pertinent disability factors, there remains no appropriate basis for assigning a compensable rating for TBI.  38 C.F.R. § 4.124a, Diagnostic Code 8045.

Consideration has been given to assigning staged ratings.  However, at no time during the period in question has the disability warranted a higher schedular rating than that assigned.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C. § 5107(b); Ortiz, 274 F.3d at 1364 (Fed. Cir. 2001); Gilbert, 1 Vet. App. at 55-56 (1990).

Increased Rating for PTSD with MDD

The Veteran filed his claim of service connection for an acquired psychiatric disorder, in July 2012, prior to his discharge from service.  His acquired psychiatric disorder has been r at 10 percent prior to December 20, 2013; 30 percent between December 20, 2013 and August 28, 2016; and 50 percent beginning August 29, 2016.  The Veteran has asserted that he should have higher ratings for his acquired psychiatric disorder as his symptoms are worse than those contemplated by the currently assigned ratings.

The medical evidence of record reflects that the Veteran endorsed psychiatric symptomatology that included marital relationship issues; parent-child relationship issues; flash anger and angry outbursts; fatigue; a decrease in cognitive ability; avoidance behaviors; anxiety; hypervigilance; frustration; inappropriate social responses; chronic sleep disturbances and deficits; difficulty with memory and concentration; irritability; and a short-temper.  

At the in-service PEB proceedings, the Veteran reported being treated for anger, aggression, anxiety, cognitive impairment, and poor concentration.  The Veteran was noted to have mild and manageable behavioral health concerns, but it was noted that his disabilities did not fall below retention standards.  The Veteran stated that his psychiatric symptomatology had been ongoing since returning from deployment in 2007, and that it caused recurrent difficulty with depressive symptoms, significant difficulty in his relationships with his wife and children, and adjustment difficulty to life after deployment.  The Veteran's Commander stated that the Veteran's symptoms did not affect his occupational functioning.  Upon mental status examination, the Veteran was found to be within normal limits; with full affect; and without suicidal or homicidal ideation, mania, perceptual distortions, or thought disorder.  It was noted that "there appear[ed] to be no significant limitations in duty related to a mental health diagnoses."  The examiner noted that the Veteran did not appear to have a psychiatric disability that warranted disposition through medical or administrative channels or to warrant a psychiatric addendum to the Medical Evaluation Board (MEB).  The Veteran was assigned a diagnosis of adjustment disorder with disturbance of emotions.  

In April 2012, the Veteran was afforded a VA examination.  At that time, the Veteran reported he was currently undergoing a MEB for an unrelated physical disability.  He reported deploying to Iraq from September 2006 to November 2007.  He reported he had been treated for irritability beginning in 2008 or 2009, and that he regularly engaged in mental health treatment beginning in 2010.  He reported being married for 6 years, and that his relationship with his spouse had become "stressed," but that his relationship with his 3 stepchildren was "great."  He denied alcohol and drug use.  He expressed hopes to go to school for gunsmithing upon separation from service. He stated that he had no trouble adjusting to life in the military.  He stated he believed he was an above average student in school, and that he was slightly above average in the military.  He reported holding a degree in electronics engineering.  He denied current or past suicidal or homicidal thoughts.  He endorsed difficulty with his short-term memory.  He stated that he felt "low" once or twice a month, lasting a day or two at a time, but that the feelings of depression did not cause any significant distress in his social or occupational functioning.  The Veteran recounted experiences from deployment, including witnessing a death, but stated that he did not re-experience them frequently nor did it lead to any avoidance behaviors.  He endorsed difficulty with sleep, irritability, anger, and hypervigilance.  

Upon mental status examination, the Veteran was cooperative and euthymic, with speech within normal limits. He was dressed in uniform with no grooming or hygiene deficits.  His thought processes were within normal limits.  He did not exhibit any other disturbances.  There was no evidence of hallucinations, delusion, and no objective difficulty with cognitive functioning after cognitive testing.  He was noted to have recurring difficulty with depressive symptoms, recurring challenges with irritability and anger - which was noted to be a symptom of anxiety, and difficulty adjusting to life after deployment.  In combination, it was shown that all of his psychiatric symptomatology had an impact on his social life.  The examiner noted that the Veteran best met the criteria for an adjustment disorder with mixed anxiety and depressed mood.  He did not meet the criteria for a cognitive disorder or PTSD.  It was noted that the Veteran was engaged in mental health treatment and did not take medication.  The Veteran was not shown to have impaired thought processes, and he was able to maintain activities of daily living.  He did not have any diagnosed difficulty with substance or alcohol abuse, and appeared competent.  It was noted that the psychiatric challenges most significantly impacted his social functioning, and not his occupational functioning.  The examiner opined that the Veteran's mental disorder signs and symptoms were transient or mild with decreased work efficiency and ability to perform occupational tasks only during periods of significant stress.  

A December 2013 neuropsychological assessment report indicates that the Veteran was referred to document neurobehavioral status and determine treatment planning.  The Veteran reported he had a horrible memory, resulting in increasing difficulty with a VA vocational rehabilitation program.  He reported difficulty with reading comprehension, struggling to find answers, and occasionally experiencing increased word-finding difficulties.  He stated his cognitive problems had increased over the last 6 months, without any exacerbating circumstances.  He also reported flash anger episodes, fatigue, and headache pain.  He reported he had undergone therapy for his cognitive difficulties.  He reported inappropriate social responses, which included inappropriate hysterical laughter. 

Of record is an August 2016 letter from the Veteran's private treatment provider, Dr. M.B. Dr. M.B. stated that she had treated the Veteran for combat related PTSD and MDD since March 2015, and had seen the Veteran 18 times on an irregular but routine schedule.  The Veteran endorsed feelings of anger, low patience, and being pessimistic.  He reported that he was anxious about the welfare of his children, resulting in him acting excessively restrictive.  He reported becoming angry over minor confrontations.  He reported that he did not sit with his back to the door, avoided crowds, avoided talking about his military experiences, endorsed suspicious behaviors, and required his wife to sit on his left so that his right side would be available to defend himself or his family.  He endorsed self-isolation and distrust of everyone.  Dr. M.B. opined that the Veteran suffered from significant social and emotional impairment related to PTSD and secondary to depression.  It was noted that the Veteran suffered from paranoia, hypervigilance, guarding, and distortions of mood that included depression and anxiety.  The Veteran was noted to have a great sense of humor, powerful motives of responsibility, protectiveness of his family, and was noted to be intelligent.  Dr. M.B. noted that the Veteran presented as guarded and superficial when speaking about his combat experiences during active service, but that the "toll they have taken on him is obvious."  Dr. M.B. stated the Veteran was "a superficially calm man with significant emotional distress from his combat experiences," and that he suffered occupational, social, and emotional impairment that affect his ability in a classroom or work environment, and interfered with social relationships.  

In November 2017, the Veteran was afforded another VA PTSD examination.  At that time, the Veteran reported he had a good childhood, without childhood trauma or abuse.  He stated he had numerous friendships prior to and during active service.  Since separation from active service, the Veteran reported he spent the day typically at home, and that he rarely left home due to his feelings of anxiety and agitation from being in public places.  He stated he had concern over his decreased motivation and decreased interest in activities.  He reported agitation, anger, and being verbally harsh with his wife and children.  He stated he had little social support, with the exception of that from his spouse.  He stated he would become angry and agitated with his children because he was concerned about them obeying him in case of emergencies; an example provided was concern over his children obeying his orders during an active shooter.  He stated he became very upset when worrying about the safety of his children.  Prior to active service, the Veteran reported working as a firefighter, police officer, emergency room technician, electronics engineer, and in security.  He stated he had been fired from his police officer job after arresting the son of his supervisor.  Since separation from active service, the Veteran reported working nights at Home Depot and that it worked well because he had limited interactions with people.  He stated that he was considering working for the United States Postal Service.  He reported he experienced difficulty at work due to irritability from interacting with people, and that he performed better when working alone.  He stated he reported to work on time, and that he performed his work tasks well.  The Veteran denied taking medications, suicidal history, pre-military mental health treatment, psychiatric hospitalizations, or difficulty falling asleep.  The Veteran stated he did have sleep problems related to his hypervigilance, but denied nightmares, and that the onset of his sleep problems began after his deployment.  He described short-term memory issues, issues with concentration, and that the onset of his cognitive difficulty began after his deployment.  The Veteran reported symptoms of intrusion; avoidance; negative alterations in cognition or mood related to traumatic events; arousal and reactivity symptoms; high levels of emotional distress related to memories of deployment experiences; avoidance of crowded places, public places, and situations reminiscent of deployment locations; avoidance of conversations about deployment experiences; globally negative view of people; markedly diminished interest in activities; exaggerated startle response; irritability; and hypervigilance.  He reported that when threatened or when reminded of past traumas, he experienced shortness of breath; racing heart; shakiness; and significant muscle tension; which occurred several times per week.  He also reported anhedonia, loss of appetite, crying spells, dysphoria, and guilt.  The Veteran denied homicidal or suicidal ideation; mania; hypomania; and psychotic symptoms.  He denied alcohol and drug use.  

Upon mental status examination, the Veteran arrived on time, with appropriate grooming and hygiene.  He was casually dressed and had normal speech.  He was noted to have mildly flattened and occasionally mildly agitated affect, and became actively tearful when discussing deployment experiences.  He had a linear thought process, with no evidence of psychosis.  He was noted to have average intelligence, with appropriate thought processes, insight, and judgment.  He was noted to have hypervigilance, hyperarousal, memory and concentration problems, panic-like symptoms, and irritability symptoms attributable to his PTSD.  The Veteran was noted to have low mood, low motivation, low energy, and a small portion of irritability symptoms attributable to his MDD symptoms.  The examiner noted that the evidence did not show the Veteran had cognitive or psychological symptoms, diagnoses, or impairment attributable to his TBI history.  The examiner did not find clinically significant generalized anxiety or worry.  There was no evidence of delusion, hallucinations, or other psychotic symptoms.  The Veteran had normal cognitive functioning, with thoughtful and considered responses.  The Veteran's affect was consistent.  The VA examination was determined to be an accurate reflection of the Veteran's current psychosocial and occupational functioning.  The Veteran was always oriented to person, time, place, and situation.  He had routinely appropriate social interaction, and normal visual spacial orientation.  The examiner assigned diagnoses of PTSD and MDD, as well as TBI without residuals. 

At a February 2018 Board hearing, the Veteran testified that he experienced a decline in his vocabulary; forgetfulness; speech and cognitive disconnect; and a strained relationship with his family due to his symptomatology.  He reported weekly therapy treatment.  The Veteran reported that due to his strong work ethic, he disliked calling in sick and that he continued working regardless of his disability symptomatology, to include his TBI and headache symptomatology.  He stated that the symptmatology affected his work ability, specifically he could no longer work as a civilian law enforcement officer.  He stated that his symptomatology reported at the February 2018 Board hearing was accurately reported at his November 2017 VA examination of record. 

A review of the record shows that the Veteran receives periodic treatment for various disabilities at the VA Medical Center and from private providers.  However, there is no indication from the record that the Veteran has reported symptoms of an acquired psychiatric disorder to his treatment providers that are worse than those reported at his VA examinations.  

Throughout the entire period on appeal, there was no evidence of hallucinations, delusions, or significant cognitive impairment.  His mood was noted to be chronically dysphoric and anxious, and he exhibited a restricted range of affect.  The Veteran's recent and remote memory abilities appeared to be within the average range.  The examiners found that the Veteran currently met the criteria for PTSD and MDD.  The examiners further noted that the Veteran appeared to be competent to manage his own affairs.  The Veteran generally presented with a mildly dysphoric mood, and anxiety.  He did not have suicidal or homicidal ideations, and did not exhibit delusions or hallucinations.  He did not present with impairment in speech, thought content, orientation, hygiene, or upkeep of appearance.  There is no indication from the VA Medical Center mental health treatment notes of record to show that the Veteran was experienced serious or significant symptoms of an acquired psychiatric disorder.  

For the period prior to December 20, 2013, the Board finds that the Veteran is not entitled to an initial rating in excess of 10 percent.  In this regard, there is no indication from the record that the Veteran had occupational and social impairment with decreased work efficiency and intermittent periods of inability to perform occupational tasks.  The April 2012 VA examiner specifically noted that the Veteran's mental disorder signs and symptoms were transient or mild, which decreased work efficiency and ability to perform occupational tasks only during periods of significant stress.  It was noted that the challenges most significantly impacted his social functioning, and not his occupational functioning.  In fact, although the Veteran reported symptoms of depression and cognitive difficulties, he stated that his symptomatology did not cause any significant distress in his social or occupational functioning.  While he presented with increased anger and irritability, the symptoms were mild in nature.  There was no indication from treatment notes that the Veteran indicated social or occupational relationship difficulties during that time.  Rather, he stated he had a great relationship with his children.  Moreover, his Commander indicated no occupational distress.  Accordingly, prior to December 20, 2013, there is no indication from the record that the Veteran's symptoms caused occupational and social impairment with decrease in work efficiency with intermittent periods of inability to perform occupational tasks.  Therefore, the Board finds that an initial rating in excess of 10 percent for PTSD prior to December 20, 2013, is not warranted.  38 C.F.R. § 4.130, Diagnostic Codes 9411, 9434, 9440 (2017).   

For the period between December 20, 2013 and August 28, 2016, the Board finds that the Veteran is not entitled to a rating in excess of 30 percent.  In this regard, there is no indication from the record that the Veteran had occupational and social impairment with reduced reliability and productivity.  The December 2013 neuropsychological assessment showed subtle cognitive processing attributable to the Veteran's psychiatric symptoms.  The Veteran was noted to have difficulties and ongoing safety concerns in novel social settings, and could potentially be associated with cognitive difficulties in the classroom setting.  However, based on the Veteran's neuropsychological testing results showing that he performed within expected limits or higher, the cognitive difficulties did not result in significant impairment.  Accordingly, between December 20, 2013 and August 28, 2016, there is no indication from the record that the Veteran's symptoms caused occupational and social impairment with reduced reliability and productivity.  Therefore, the Board finds that a rating in excess of 30 percent for PTSD between December 20, 2013 and August 28, 2016, is not warranted.  Id.   

For the period beginning August 29, 2016, the Board finds that the Veteran is not entitled to a rating in excess of 50 percent for an acquired psychiatric disorder.  In this regard, there is no indication from the record that the Veteran had occupational and social impairment with deficiencies in most areas.  The August 2016 private treatment provider letter of record specifically notes that the Veteran has significant social and emotional impairment, with occupational impairment that affected his ability in a classroom or work.  However, the private treatment provider, Dr. M.B., also stated that the Veteran could stay on task when actively creative.  Dr. M.B. further noted that the Veteran was a pleasure to work with, with a great sense of humor.  He was also noted to be able to "shrug off" symptomatology and "push through" and continued to have a strong work ethic.  The November 2017 VA examination specifically noted that the Veteran had occupation and social impairment with reduced reliability and productivity.  The examiner did not find clinically significant generalized anxiety or worry.  There was no evidence of delusion, hallucinations, or other psychotic symptoms.  The Veteran had normal cognitive functioning, with thoughtful and considered responses.  The Veteran was noted to maintain relationships, albeit strained, with his wife and children. For the period beginning August 29, 2016, there was no indication from the record that the Veteran's inability to maintain employment at any time during the period in question was solely the result of his psychiatric disorders.  In fact, it was indicated in the record that the Veteran continued to work despite his psychological symptomatology.  There is no indication from the record that the Veteran was experiencing homicidal or suicidal ideations.  The Veteran has not presented with significant depression, and while he experienced irritability and anger, the symptoms were not severe.  There is no indication from the treatment notes that the Veteran had any deficiencies in speech, judgement, or insight.  He has not been found to exhibit delusions or hallucinations.  The Veteran was also able to maintain a relationship with his wife and children.  The Veteran was also able to maintain regular employment.  Accordingly, there is no indication from the record that the Veteran's symptoms were so severe as to cause deficiencies in most areas beginning August 29, 2016.  Therefore, the Board finds that a rating in excess of 50 percent for PTSD beginning August 29, 2016, is not warranted.  Id. 

Consideration has been given to assigning staged ratings.  However, at no time during the period in question has the disability warranted a higher schedular rating than that assigned.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C. § 5107(b); Ortiz, 274 F.3d at 1364 (Fed. Cir. 2001); Gilbert, 1 Vet. App. at 55-56 (1990).

ORDER

Entitlement to an initial compensable evaluation for headaches is denied.  

Entitlement to an initial compensable evaluation for TBI is denied.

Entitlement to an initial rating in excess of 10 percent prior to December 20, 2013; to a rating in excess of 30 percent from December 20, 2013, to August 28, 2016; and in excess of 50 percent beginning August 29, 2016, for PTSD with MDD is denied.




____________________________________________
Kristin Haddock
 Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


